Citation Nr: 0117232	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active duty from July 1979 to July 1987 and 
served in the U.S. Army Reserve.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In an unappealed August 1987 decision, the RO denied the 
veteran's claim for service connection for headaches.  This 
determination is final and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board from a RO rating decision of August 
1999 that again denied the claim of entitlement to service 
connection for headaches.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that in March 1999, the 
RO reopened the veteran's claim and denied it in August 1999.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).


FINDINGS OF FACT

1. An unappealed August 1987 rating decision denied service 
connection for headaches.

2. The evidence added to the record since the August 1987 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for headaches, and is so significant as to 
warrant consideration of the merits of the claim on 
appeal.


CONCLUSION OF LAW

Evidence received since the August 1987 rating decision is 
new and material; the claim for service connection for 
headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in August 1987, denied the 
veteran's claim of entitlement to service connection for 
headaches.  The RO found at the time that the veteran's 
headaches existed prior to service and were not aggravated 
beyond their normal course by his active service.  The 
veteran did not appeal the RO's decision and it became final 
based on the evidence then of record.

The evidence of record at the time of the August 1987 RO 
decision that denied service connection for headaches 
included the veteran's service medical records.  On a report 
of medical history completed at the time he was examined for 
entrance into service in October 1978, the veteran checked 
"no" to having frequent or severe headaches and a 
neurological abnormality was not reported when he was 
examined that day.  The veteran was found qualified for 
active service.  Service medical records reflect the 
veteran's repeated complaints of headaches, variously 
diagnosed as tension or migraine headaches.  According to a 
January 1987 clinical entry, the veteran said he had a long 
history of headaches since childhood and was under a lot of 
stress at the moment.  On a report medical history completed 
when the veteran was examined for separation from service in 
June 1987, the veteran checked "yes" to having frequent or 
severe headaches and the examiner noted that the headaches 
were evaluated as tension - for which Elavil was prescribed.  
A neurological abnormality was not found when the veteran was 
examined that day.

The August 1987 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the August 1987 decision that was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

The RO received the veteran's application to reopen his claim 
in October 1998.  The evidence added to the record since the 
August 1987 rating action that declined to grant service 
connection for headaches includes VA and private medical 
records that reflect the veteran's complaints of recurrent 
headaches, variously diagnosed, including an examination 
report, dated from 1988 to 1999, service medical records, a 
lay witness statement and the veteran's written statements.

An April 1991 "QUAD" Army enlistment examination report of 
medical history reflects that the veteran checked "yes" to 
having frequent or severe headaches and includes a notation 
that the veteran had headaches all the time since he was 
young.  A report of medical examination completed that day 
does not show a neurological abnormality.

The evidence received since the August 1987 decision consists 
of VA medical records and reports and the veteran's and his 
representative's statements regarding his chronic headache 
problems in service that are new and do bear directly on the 
question of whether this evidence provides a more complete 
picture of the veteran's disability and its origin and, thus, 
do bear directly and substantially upon the specific matter 
under consideration; this evidence is so significant as to 
warrant consideration of the merits of the claim on appeal.  
See Hodge.  Thus, this evidence is new and material and, 
therefore, reopens the veteran's claim of entitlement to 
service connection for headaches.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Hodge.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for headaches is granted.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally, Holliday v. Principi, 14 Vet. App. 280 (2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran seeks service connection for headaches.  A 
headache disorder was not noted when he was examined for 
enlistment in October 1978.  Service medical records show 
that the veteran initially complained of recurrent occipital 
headaches in September 1986 and, in January 1987, gave a long 
history of headaches since childhood.  He continued to 
complain and was thought to have tension or migraine 
headaches.  A February 1987 neurology consultation report 
includes an impression of chronic tension headaches.  When 
examined for discharge in June 1987, the veteran checked yes 
to having frequent or severe headaches but a headache 
disorder was not reported. 

Post service, VA treatment records, dated from 1988 to 1998, 
reflect the veteran's complaints of headaches, variously 
attributed to migraine, muscle contraction, vascular or 
unknown etiology.  An April 1991 "QUAD" Army enlistment 
examination report of medical history includes a notation 
that the veteran had headaches all the time since he was 
young.  In his VA Form 21-526 he reported having service in 
the Reserves to November 1998.  Any medical records 
associated with his Reserve service to 1998 should be 
obtained.

In May 1999, the veteran underwent VA examination in 
conjunction with his claim.  He gave a history of headaches 
that started in approximately 1980 and occurred in a skullcap 
location with a stabbing sensation, occasionally associated 
with neck pain.  There was no antecedent aura, but he had 
occasional left jaw tightness.  A magnetic resonance image 
(MRI) of his brain was normal.  The headaches lasted all day 
and the veteran treated them with non-prescription 
medications.  He reported approximately four headaches per 
week.  The examiner said the veteran's headaches were 
"[m]ore likely than not of a musculoskeletal etiology with 
discomfort as described."  However, the VA physician did not 
comment on whether the veteran's currently diagnosed 
headaches were related to the findings noted in the service 
medical records.  The Board believes this should be done 
prior to consideration of his claim on appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).     

Accordingly, this case is REMANDED for the following:

1. The RO should directly request that 
the Army Reserve unit(s) to which the 
veteran was assigned and the NPRC (or 
any other appropriate organization) 
search for any additional Army 
Reserves medical records, i.e., dated 
subsequent to 1991.  The RO should 
request NPRC (or any other appropriate 
organization) to state in writing 
whether it has searched all applicable 
secondary sources for such records.  
In the event that the records are 
unavailable, this should be noted in 
writing in the claims folder. Again, 
to the extent that the veteran's 
assistance is needed in determining 
units, or other details for an 
informed request, his assistance 
should be requested.

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all indicated 
records and associate them with the 
claims file.

3. After the above action has been 
completed, the RO should refer the 
claims folder to the physician who 
conducted the May 1999 VA examination. 
After reviewing the claims folder, the 
physician should proffer the opinion 
requested below.  (If, and only if, 
this physician is unavailable, the RO 
should take the appropriate action to 
provide the veteran with another VA 
examination regarding his claim for 
service connection for headaches.  All 
indicated studies should be performed, 
and all findings should be set forth 
in detail.  The examining physician is 
requested to review the claims files 
in detail and should state whether the 
claims file was reviewed.)  (1) The 
examiner is requested to render an 
opinion as to the etiology of any 
headache disorder found to be present.  
(2) The examiner should render an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability) that any currently 
diagnosed headache disorder is related 
to the complaints and findings noted 
in the veteran's service medical 
records.  A complete rationale should 
be given for any opinions or 
conclusions expressed.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



